United States Court of Appeals
                              For the Eighth Circuit
                        __________________________________

                                   No. 11-3886
                        __________________________________

                                 Sean T. Wright

                                      Petitioner - Appellant

                                        v.

                                Michael Bowersox

                                      Respondent - Appellee
                                 _____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                               _____________

                            Submitted: April 10, 2013
                              Filed: July 26, 2013
                                _____________

Before COLLOTON and SHEPHERD, Circuit Judges, and ROSE,1 District Judge.
                         _____________


ROSE, District Judge.




      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa, sitting by designation.
       Sean T. Wright was convicted of two counts of statutory sodomy in a Buchanan
County, Missouri trial court and sentenced to life plus seven years. The Missouri
Court of Appeals affirmed the conviction on direct appeal, State v. Wright, 245
S.W.3d 930 (Mo. Ct. App. 2008) (per curiam), and later affirmed the denial of
Wright’s motion for post-conviction relief. Wright v. State, 313 S.W.3d 731 (Mo. Ct.
App. 2010) (per curiam). Wright filed a petition for writ of habeas corpus under 28
U.S.C. § 2254, raising twenty-two grounds for relief. The district court2 denied the
petition and denied a certificate of appealability. This Court granted a certificate of
appealability on two of Wright’s claims, for which Wright appeals the denial of relief.
We affirm.

                          I. FACTUAL BACKGROUND

      Wright was charged with statutory sodomy in the first degree and statutory
sodomy in the second degree, stemming from allegations that he had sexually abused
two children of a woman with whom he was cohabitating. Wright’s first trial resulted
in a mistrial on September 16, 2004. Prior to his second trial, Wright moved to
suspend the proceedings because a court in Clay County, Missouri had ordered a
psychological evaluation to determine his competency to stand trial on similar
charges. The circuit court denied Wright’s motion, concluding that it was not bound
by the decision in Clay County.

       Wright then requested he be permitted to represent himself at trial. The circuit
court conducted a hearing to ensure Wright was knowingly and voluntarily waiving
his right to representation. During the hearing, the circuit court judge asked Wright
about the pending evaluation in the Clay County proceedings. Wright stated he
expected the exam to show he was competent, but had been previously diagnosed
with bipolar disorder and had discontinued his medication while incarcerated. After

      2
       The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.

                                         -2-
the colloquy with Wright, the circuit court judge granted his request to represent
himself and appointed standby counsel. Wright proceeded to trial pro se, and a jury
convicted him on both counts on July 28, 2005.

       Prior to sentencing, the Buchanan County circuit court was advised that the
Clay County examination concluded Wright was not competent to stand trial in that
case. Because of this conclusion, the circuit court postponed sentencing to determine
whether Wright should undergo a competency evaluation. Following a hearing on
the issue, the circuit court ordered an evaluation and held a subsequent competency
hearing. At that competency hearing, three psychologists testified that, in their
opinion, Wright was not competent to have stood trial or to have proceeded pro se.
The remaining psychologist, Dr. Delaney Dean, testified Wright was competent to do
both.

       Following the hearing, the circuit court concluded that Wright was in fact
suffering from bipolar I disorder, but that he was not suffering from a manic episode
at the time of his waiver of counsel or trial in Buchanan County. As a result, the
circuit court proceeded to sentencing and sentenced Wright to life imprisonment plus
seven years. Wright’s conviction was affirmed on direct appeal. At a post -
conviction hearing in February 2009, the circuit court refused to reopen the record to
include testimony of Dr. Stephen Peterson, who had performed a more recent
evaluation of Wright. The appellate courts upheld the circuit court’s competency
finding and the validity of the conviction.

       Wright then filed a petition for writ of habeas corpus under 28 U.S.C. § 2254.
In his petition, Wright alleged that the trial court erred in determining he was
competent to stand trial and waive his right to counsel. The district court denied
relief on all grounds and refused to issue a certificate of appealability. The United
States Court of Appeals for the Eighth Circuit granted Wright a certificate of
appealability for grounds 1 and 19, which contest the trial court’s findings on his

                                         -3-
competency. Wright appeals the denial of habeas relief on those grounds, and also
contends the district court erred in failing to hold an evidentiary hearing on his
competency.3

                            II. STANDARD OF REVIEW

       We review a petition for writ of habeas corpus pursuant to the standards
enumerated in the Antiterrorism and Effective Death Penalty Act of 1996
(“AEDPA”). Because Wright’s claims were “adjudicated on the merits in State court
proceedings,” he is entitled to relief only if he shows that the state court’s decision
“resulted in a decision that was contrary to, or involved an unreasonable application
of, clearly established Federal law, as determined by the Supreme Court of the United
States,” 28 U.S.C. § 2254(d)(1), or “resulted in a decision that was based on an
unreasonable determination of the facts in light of the evidence presented in the State
court proceeding.” Id. § 2254(d)(2); Edwards v. Roper, 688 F.3d 449, 453 (8th Cir.
2012) (citations omitted). On appeal of a district court’s denial of a § 2254 petition,
we review the district court’s findings of fact for clear error and its conclusions of law
de novo. Flowers v. Norris, 585 F.3d 413, 416 (8th Cir. 2009) (citations omitted).

                               III. WRIGHT’S CLAIMS

       Wright argues that the state court’s determination that he was competent to
stand trial and waive his right to counsel (1) does not find support in the record and
was therefore an unreasonable determination of the facts in light of the evidence, and
(2) was an unreasonable application of his rights under the Sixth and Fourteenth
Amendments. We find both allegations unpersuasive.



      On May 23, 2013, Wright filed a pro se motion to dismiss his appeal, followed
      3


by a motion to withdraw his motion to dismiss on June 12, 2013. We grant Wright’s
motion to withdraw his previously filed motion to dismiss.

                                           -4-
                                          A.

       To address whether the Missouri trial court’s competency determination was
unreasonable in light of the evidence, it is necessary first to recount the proceedings
in the circuit court. The state circuit court concluded Wright was competent to have
stood trial and waived his right to counsel following a hearing in which four expert
witnesses testified. Two of the expert witnesses—Dr. Arnaldo Berges and Dr.
Jeanette Dunkin—had interviewed Wright in connection with the Clay County case
and determined that he was experiencing a manic episode at the time of that
interview, rendering him incompetent to stand trial. However, they “acknowledged
that they had no opinion to a reasonable degree of medical or psychological certainty
as to whether the Defendant was suffering from a manic episode during [the waiver
of counsel hearing] or during the trial” in the case. App. at 88. Further, both
conceded that if Wright had not been in a manic episode with psychotic features, he
would likely not be incompetent to waive his right to counsel or stand trial. Finally,
both experts agreed that the circuit court “would be in a good position to detect the
features of mania and psychosis over a trial lasting several days.” Id. at 90.

        Dr. Jeffrey Kline also testified at the competency hearing, having interviewed
Wright nearly five months after his second trial. Dr. Kline was the only expert to
conclude that Wright was affirmatively suffering from a manic episode at the time of
his waiver hearing and trial. The state court noted that Dr. Kline had no evidence of
Wright’s conduct or demeanor during either of these two proceedings and Dr. Kline
had cited Wright’s dissatisfaction with his attorney and desire to have control over
trial strategies as examples of his “delusional thinking.” Dr. Kline stated that his
conclusion of incompetency “was based primarily on his perceived presence of
delusional thinking.” App. at 91.

      Finally, Dr. Delaney Dean testified that the history upon which the other
experts relied in reaching a diagnosis consisted only of unconfirmed self-reporting

                                         -5-
by Wright. She also concluded that the other experts’ determination of psychosis
stemmed from a fundamental misunderstanding of the nature of the complaints and
pro se filings Wright made, all of which Dr. Dean thought to be fairly typical of
defendants in Wright’s position. After evaluating Wright’s history and filings, Dr.
Dean found no evidence of delusions or psychosis and concluded Wright was
competent at the time of both proceedings. Based on this testimony, the circuit court
concluded Wright, while suffering from a bipolar I disorder, was not experiencing a
manic episode at the time of either the waiver hearing or the trial.

       A state court’s competency determination is a factual finding and accordingly
presumed to be correct in a federal habeas proceeding. Elam v. Denney, 662 F.3d
1059, 1064 (8th Cir. 2011) (citations omitted). Moreover, a competency
determination involves “an unreasonable determination of the facts in light of the
evidence presented in state court proceedings only if it is shown by clear and
convincing evidence that the state court’s presumptively correct factual findings do
not enjoy support in the record.” Lomholt v. Iowa, 327 F.3d 748, 752 (8th Cir. 2003)
(internal quotation and citations omitted). Accordingly, the state court’s conclusion
that Wright was competent to stand trial and represent himself is presumptively
correct unless Wright can demonstrate the conclusion does not find support in the
record. He is unable to do so.

        In making its competency determination, the trial court clearly and carefully
weighed the credibility of the testifying witnesses and their findings. The court found
testimony and findings that rested on self-reporting by Wright to be less credible than
testimony based on a more objective review of Wright’s history and filings. The
court also favored the testimony of Dr. Dean, who was intimately familiar with
courtroom procedures and processes and reviewed Wright’s motions, filings, and oral
complaints within those contexts, concluding that what the other experts considered
“delusional thinking” were actually typical complaints for defendants preparing to go
to trial. Moreover, each of the experts testified that at least some of the symptoms of

                                         -6-
a manic episode would be readily apparent to a layperson, especially over the course
of many interactions or an interaction of significant duration. However, the court had
observed no indications of manic behavior: “[t]he Defendant did not exhibit
hyperactive movements or an increased energy level, an angry or irritable affect,
disjointed thinking, an inability to focus on issues raised or inability to adjust due to
any abnormal fixation, delusional thinking, grandiose thinking, hallucinations, [or]
depression . . . .” App. at 96.

       In effect, Wright contends that the conclusions of the other three experts are
more persuasive than the testimony of Dr. Dean and the court’s observations. This
argument misunderstands the level of deference afforded to the state court in these
circumstances. In order for the court to have made an unreasonable determination of
the facts in light of the evidence, Wright must have demonstrated that the court’s
findings “do not enjoy support in the record”—not merely that a different, reviewing
court may have come to an alternate conclusion. At most, Wright has established that
a different court may have interpreted the evidence presented at the competency
hearing differently. This showing, however, does not amount to an unreasonable
determination of the facts in light of the evidence. Wood v. Allen, 130 S. Ct. 841, 849
(2010) (“[A] state-court factual determination is not unreasonable merely because the
federal habeas court would have reached a different conclusion in the first instance.”).

                                           B.

       Wright also argues that the state court’s determination was an unreasonable
application of clearly established federal law. A state court decision involves an
unreasonable application of clearly established federal law when, “in the federal
court’s independent judgment the relevant state-court decision not only applied
clearly established federal law erroneously or incorrectly, but also did so




                                          -7-
unreasonably.”4 Nicklasson v. Roper, 491 F.3d 830, 834 (8th Cir. 2007) (quotation
and marking omitted). Clearly established federal law “is the governing legal
principle or principles set forth by the Supreme Court at the time the state court
renders its decision.” Lockyer v. Andrade, 538 U.S. 63, 71 (2003). At the time of the
trial court’s decision, the clearly established federal law concerning Wright’s
competence to stand trial and waive his right to counsel was outlined in Godinez v.
Moran, 509 U.S. 389 (1993). In that case, the Supreme Court held that the
competency required to stand trial and waive the right to counsel is the same
standard.5 Godinez, 509 U.S. at 399. As a result, the relevant inquiries for whether
Wright was competent to waive his constitutional rights were whether he had
“sufficient present ability to consult with his lawyer with a reasonable degree of

      4
        As a preliminary matter, we note that the district court in this case mistakenly
identified the relevant inquiry under AEDPA as whether the state court’s adjudication
of Wright’s competency was a “misapplication of” clearly established federal law.
See Wright v. Bowersox, Case No. 11-0462, 2011 WL 5089442, at *6 (W.D. Mo.
Oct. 25, 2011). However, having reviewed the district court’s written opinion, we are
confident that the court evaluated Wright’s petition with respect to the proper
“unreasonable application” inquiry and any reference to a “misapplication” of federal
law was inadvertent. Further, even if the district court had applied the
“misapplication” standard, such a mistake would be favorable to Wright. The
Supreme Court has distinguished between a “misapplication,” or “erroneous or
incorrect” application, of clearly established federal law and an “unreasonable
application” of clearly established federal law, concluding that the former is a more
lenient standard than that required by AEDPA. See Williams v. Taylor, 529 U.S. 362,
410–11 (2000). Accordingly, even if the district court in fact utilized the
“misapplication” standard, any error would be to Wright’s benefit. Moreover,
because the district court concluded the state court’s adjudication was not a
“misapplication” of federal law, it could not have concluded that the adjudication was
an “unreasonable” application of federal law, rendering the possible error here
harmless. Regardless, for the reasons that follow, we affirm the judgment of the
district court on de novo review.
      5
       A defendant’s waiver of his right to counsel must also be knowing and
voluntary, but this is a separate and distinct inquiry from whether he is competent to
waive his right to counsel. Godinez, 509 U.S. at 400–01.

                                          -8-
rational understanding” and had “a rational as well as factual understanding of the
proceedings against him.” Id. at 396 (quoting Dusky v. United States, 362 U.S. 402,
402 (1960) (per curiam) (internal quotation marks omitted)).

       The state court correctly identified Godinez as the contemporary controlling
standard for whether Wright was competent to stand trial and to waive his right to
counsel. Based on its factual findings, which we have already deemed reasonable,
the court concluded:



      At all relevant times, the Defendant had sufficient present ability to
      consult with an attorney with a reasonable degree of understanding.
      Upon his knowledgeable and voluntary waiver of counsel, he had
      sufficient present ability to represent himself and personally deal with
      the issues raised at trial with a reasonable degree of understanding.
      Defendant had a rational as well as factual understanding of the
      proceedings against him. Defendant was not suffering from the
      influences of any psychotic features associated with a manic episode
      such as delusional thinking during the waiver of counsel hearing or
      during the trial.



App. at 93. The court neither erroneously nor incorrectly applied the Godinez
standard to its factual findings. To the contrary, it identified the correct standard for
competency and pointed to specific facts, testimony, and evidence that reasonably
demonstrated Wright met that standard. Accordingly, the state court’s decision did
not involve an unreasonable application of federal law.

                                           C.

     Wright also claims the district court erred because it failed to consider whether
Wright was competent to waive counsel under a “new standard” set forth in Indiana

                                          -9-
v. Edwards, 554 U.S. 164 (2008). In Edwards, the Supreme Court held that states are
constitutionally permitted to insist upon counsel for defendants found to be competent
enough to stand trial but who are not competent to conduct trial proceedings by
themselves. Edwards, 554 U.S. at 177–78. The Supreme Court issued this decision
after Wright’s conviction and direct appeal were final, but before his collateral
proceedings. Wright contends Edwards created a new rule requiring a heightened
standard for determining competency to waive counsel, the rule must be applied
retroactively, and, under this heightened standard, the district court should have found
him incompetent to waive counsel. We disagree.

       Even if Edwards retroactively applies,6 it does not change the outcome here.
First, Edwards did not announce a new constitutional rule for determining
competency when a defendant wishes to waive his right to counsel; it merely allows,
but does not require, states to have a heightened standard. Jones v. Norman, 633 F.3d
661, 669 (8th Cir. 2011) (“[T]he Edwards Court held only that a state can insist on
representation for defendants who are competent to stand trial but who still suffer
from ‘severe mental illness to the point where they are not competent to conduct trial
proceedings by themselves.’”) (quoting Edwards, 554 U.S. at 178) (emphasis added).
As a result, it would not be an unreasonable determination of clearly established
federal law for the state court to decline to impose a heightened standard of
competency, as Edwards announced no such requirement.

       Moreover, retroactively applying Edwards does not change our conclusion that
the state court did not unreasonably determine the facts in light of the evidence in
finding Wright competent to waive his right to counsel and conduct his own defense.
As discussed in Section III.A, supra, the state court found Wright competent after
personally viewing Wright’s own actions and conduct and considering the testimony

      6
       Because Wright’s claim fails even under the assumption that Edwards is
retroactively applicable, we need not determine whether it is indeed retroactive
under Teague v. Lane, 489 U.S. 288 (1989).

                                         -10-
and credibility of numerous expert witnesses. The application of Edwards is
inapposite to Wright’s burden to show the state court’s factual findings do not enjoy
support in the record, and we have already found they do.

                                          D.

       Finally, Wright contends the district court erred in failing to hold an
evidentiary hearing on his petition. Assuming this issue is properly before us,7 the
district court did not err in refusing to hold an evidentiary hearing.

       Evidentiary hearings in habeas proceedings are barred unless the petitioner
“was unable to develop his claim in state court despite diligent effort.” Williams v.
Taylor, 529 U.S. 420, 437 (2000). “In that case, the decision to grant such a hearing
rests in the discretion of the district court.” Williams v. Norris, 576 F.3d 850, 859
(8th Cir. 2009) (internal quotation and citation omitted). We review a district court’s
refusal to hold an evidentiary hearing under these circumstances only for abuse of
discretion. Nooner v. Hobbs, 689 F.3d 921, 938 (8th Cir. 2012).

       Here, Wright claims he was entitled to a hearing in the district court to rebut
the state court’s factual finding of competency. Specifically, Wright sought to offer
the testimony and report of Dr. Stephen Peterson, who evaluated Wright following
      7
        We note Wright was not granted a certificate of appealability on this ground
and therefore have the discretion to decline to review the district court’s denial. See
28 U.S.C. § 2253(c)(3) (a federal court of appeals considers only the “specific issue
or issues” listed in the certificate of appealability). However, we will assume for the
sake of argument that Wright’s claim concerning the evidentiary hearing is subsumed
within his claim that the district court erred in denying Ground One and Ground
Nineteen, and we will address the claim. See Smith v. Bowersox, 311 F.3d 915,
920–22 (8th Cir. 2002) (considering whether the district court erred in denying relief
without first holding an evidentiary hearing after granting a certificate of
appealability only on the question of whether counsel’s representation was
constitutionally deficient).

                                         -11-
his post-conviction motion hearing, because it would prove he was not competent at
the time of his trial and waiver of counsel. First, Wright has not established he was
unable to develop his claim in state court. Wright presented evidence concerning his
competency at hearings in the state circuit court prior to his sentencing and at an
evidentiary hearing in state court in his post-conviction proceedings.

      Second, this hypothetical rebuttal evidence, even if it were to prove Wright’s
incompetence, would still not entitle him to habeas relief on his asserted grounds.
Even assuming Dr. Peterson’s testimony demonstrated Wright to have been
incompetent at the time of his trial and waiver of counsel, the testimony was not
available to the state court at the time of its decision. Accordingly, this testimony
would have no bearing on whether the state court’s decision was based on an
unreasonable determination of the facts because the testimony was not available for
consideration by the state court. Cullen v. Pinholster, 131 S. Ct. 1388, 1398–1401
(2011). Moreover, for the reasons discussed above, the testimony would have no
impact on our analysis and conclusion regarding whether the state court unreasonably
applied clearly established federal law or whether Edwards is applicable to Wright’s
claims.

      For the foregoing reasons, the judgment of the district court is affirmed.
                      ______________________________




                                        -12-